DETAILED ACTION
This action is in response to the amendment filed on 11/11/21.
Claims 18-28 are pending and have been examined.
Information Disclosure Statement
Note that the IDS comprises more than 400 pages with about 25 references per page, for an estimated total of over 10000 US and foreign references. It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-28 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Shelton, IV et al. (2004/0232195).
	Regarding claims 18, 23 and 28, Shelton discloses a staple cartridge, comprising: a cartridge body (Figs. 10), including: a deck comprising a proximal end and a distal end (Fig. 10): a longitudinal slot (49) defined in said deck extending from said proximal end toward said distal end, wherein a first side of said deck is positioned on a first lateral side of said longitudinal slot, and wherein a second side of said deck is positioned on a second lateral side of said longitudinal slot; three longitudinal rows of staple cavities (204) defined in said first side of said deck; a first longitudinal row of staple cavities (i.e. cavities 204 adjacent slot 49)) defined in said second side of said deck; a second longitudinal row of staple cavities (i.e. intermediate cavities) defined in said second side of said deck; and a third longitudinal row of staple cavities (i.e. outside .
Response to Arguments
Applicant's arguments filed 11/11/21 have been fully considered but they are not persuasive. Applicant contends wherein Shelton fails to disclose a repeating configuration of three-row staple drivers. This is not found persuasive by the examiner as claims are given their broadest reasonable interpretation consistent with the specification. In this instance case, claim 18 merely discloses a repeating configuration of three-row staple drivers. Shelton teaches a three-row staple drivers (220; one single driver and 1 double driver; figs. 11-12) and a wedge (228), such that the wedge is pushed distally in order to sequentially contacts and lifts the single and double drivers in a repeating configuration along the cartridge channel (pars. 83-85). 
For the reasons stated above, the grounds of rejection are deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731